United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.A., Appellant
and
DEPARTMENT OF DEFENSE, DEFENSE
FINANCE & ACCOUNTING SERVICE,
Indianapolis, IN, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-1079
Issued: January 5, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 24, 2011 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ (OWCP) merit decision of January 7, 2011 which terminated her
compensation benefits. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP properly terminated appellant’s compensation and medical
benefits effective January 16, 2011.
FACTUAL HISTORY
On May 29, 1998 appellant, then a 39-year-old military pay technician, filed a traumatic
injury claim alleging that on May 21, 1998 she fell at work striking her right shoulder and
1

5 U.S.C. § 8101 et seq.

landing on her right elbow, while bracing herself with her left hand.2 She stopped work on
July 27, 1998. OWCP accepted appellant’s claim for bilateral contusion of the knees, bilateral
carpal tunnel syndrome, aggravation of lateral epicondylitis and right ankle sprain and paid
appellant compensation for injury-related disability for work. Appellant underwent lateral
epicondylar releases to both elbows in 1999, an ulnar nerve release and transposition to the left
elbow in 2000, right carpal tunnel release in 2005 and left carpal tunnel release in 2006. She was
placed on the periodic rolls.
Appellant received treatment from Dr. Alvaro A. Hernandez, a Board-certified
orthopedic surgeon. On August 4, 2008 Dr. Hernandez noted that appellant presented with
complaints of left knee pain, which was originally due to her May 21, 1998 injury. He diagnosed
chronic left knee sprain and a possible lateral meniscus tear. In a January 5, 2009 report,
Dr. Hernandez noted that he first saw appellant for the knee complaints in 2008. He continued to
treat appellant and submit periodic reports.
OWCP referred appellant to Dr. Randy J. Pollet, a Board-certified orthopedic surgeon,
for a second opinion examination.
In a November 2, 2010 report, Dr. Pollet described appellant’s history of injury and
treatment. He conducted a physical examination, reviewed diagnostic tests and noted that range
of motion of both the right and left elbows was full and complete, there were well-healed scars
on the medial and lateral aspects of the left elbow, a well-healed scar over the lateral aspect of
the right elbow, and no swelling, crepitus or clinical findings in either elbow. Dr. Pollet also
found well-healed incisions over both carpal canals, excellent full range of motion and no
instability. He found the right foot and ankle stable with minimal tenderness on palpation.
Dr. Pollet reviewed diagnostic testing to include x-rays of the elbows, wrists, knees and ankle
and found that it revealed minimal age-related degenerative changes. He opined that appellant
had no injury-related disability or impairment. Dr. Pollet explained that “[a]lthough the
subjective complaints were multiple including significant pain and stiffness; the range of motion
of the injured areas was excellent. Surgery was performed with precision resulting in no
substantial objective findings.” Dr. Pollet indicated the lateral epicondylitis/ elbow sprains and
strains; the right and left wrist and hand sprains and strains; and carpal tunnel syndrome, right
and left knee sprains/strains; right foot and ankle sprains and strains were treated adequately and
resolved. He opined that she was able to return to full duty with no restrictions.
On November 12, 2010 OWCP issued a notice of proposed termination of compensation,
finding that the weight of the medical evidence was represented by Dr. Pollet, who established
that the residuals of the work injury of May 21, 1998 had ceased.
In a December 6, 2010 report, Dr. Alvarez noted that appellant continued to have pain in
her hands and left knee. He diagnosed status post right and left carpal tunnel releases and
chronic internal derangement of the knee.

2

The record reflects that appellant had preexisting degenerative disc disease of the spine, fibromyalgia. chronic
fatigue, shoulder surgery, knee surgery, lupus and arthritis.

2

On December 12, 2010 OWCP received a request from appellant for various diagnostic
tests to include: a magnetic resonance imaging (MRI) scan; referral to a neurologist;
electromagnetic testing and a functional capacity evaluation (FCE). She advised OWCP that she
believed her ongoing pain was work related. Appellant provided a December 7, 2010 statement
advising OWCP that her symptoms and conditions were work related. She argued that her
physician’s reports should carry the weight of the evidence as opposed to the second opinion,
who only examined her for a few minutes.
By decision dated January 7, 2011, OWCP terminated appellant’s compensation benefits
effective January 16, 2011.
LEGAL PRECEDENT
Once OWCP accepts a claim and pays compensation, it bears the burden to justify
modification or termination of benefits.3 Having determined that an employee has a disability
causally related to his or her federal employment, OWCP may not terminate compensation
without establishing either that the disability has ceased or that it is no longer related to the
employment.4
ANALYSIS
In the instant case, OWCP accepted that appellant sustained a bilateral contusion of the
knees, bilateral carpal tunnel syndrome, aggravation of lateral epicondylitis and right ankle
sprain and paid appellant compensation for injury-related disability for work. Appellant was
placed on the periodic rolls.
On September 20, 2010 OWCP referred appellant for a second opinion examination with
Dr. Pollet, a Board-certified orthopedic surgeon, for a second-opinion examination.
In a November 2, 2010 report, Dr. Pollet noted appellant’s history of injury and treatment
and conducted a physical examination. He determined appellant’s full range of motion of both
the right and left elbows with well-healed scars no swelling, crepitus or clinical findings in either
elbow. Additionally, Dr. Pollet determined that there were well-healed incisions over both
carpal canals, with excellent full range of motion and no instability. Regarding the right foot and
ankle, he found they were stable with minimal palpation tenderness. Dr. Pollet reviewed
diagnostic tests and advised that they revealed minimal age-related degenerative changes. He
determined that appellant had no injury-related disability or impairment. Furthermore, Dr. Pollet
noted appellant’s subjective complaints but explained the range of motion of the injured areas
was excellent and the surgical results produced “no substantial objective findings.” He
concluded that the accepted conditions included the lateral epicondylitis/elbow sprains and
strains; the right and left wrist and hand sprains and strains; and carpal tunnel syndrome, right
and left knee sprains/strains; right foot and ankle sprains and strains were treated adequately and
3

Curtis Hall, 45 ECAB 316 (1994).

4

Jason C. Armstrong, 40 ECAB 907 (1989).

3

resolved and appellant was able to return to full duty with no restrictions. Dr. Pollet found no
basis on which to attribute any continuing employment-related condition or disability.
The Board finds that Dr. Pollet’s opinion accurately described appellant’s history of
injury, reflected a thorough review of all diagnostic testing and conducted a thorough medical
examination. His report is well rationalized and findings are supported with appropriate medical
reasoning. The Board finds his report represents the weight of the medical evidence. The Board
also notes that there are no current reports from a treating physician explaining why there are any
continuing residuals of the accepted conditions. The Board finds that the reports from the
treating physician, Dr. Alvarez, who continued to treat appellant do not offer any specific
opinion regarding the continuing work-related condition or disability. For example, while
Dr. Alvarez noted that appellant had an internal derangement of the left knee, the Board notes
that the internal derangement of the left knee was not an accepted condition. Furthermore, he
opined that appellant was status post right and left carpal tunnel releases and did not offer any
opinion to explain why she continued to be disabled but did not explain the reasons why any
continuing disability would be employment related.
Thus, Dr. Alvarez’ reports were
insufficiently rationalized5 to overcome or to create a medical conflict with the opinion6 of the
second opinion physician. Because appellant no longer has residuals or disability related to her
accepted May 21, 1998 employment condition, OWCP properly terminated entitlement to wageloss compensation and medical benefits effective January 16, 2011. Accordingly, OWCP met its
burden of proof to justify termination of benefits.
On appeal, appellant generally disagreed with OWCP’s disposition of her claim. She
noted that she was not given enough time to gather additional evidence. Appellant noted that she
could not get an appointment with her treating physician, Dr. Alvarez until December 6, 2010
and she requested an extension but was not given one. The Board notes that the record reflects
that appellant was accorded more than the allotted 30 days within which to file a response.7
Appellant also submitted additional evidence with her appeal. However, the Board has no
jurisdiction to review this evidence for the first time on appeal.8
CONCLUSION
The Board finds that OWCP met its burden of proof in terminating appellant’s benefits
effective January 16, 2011.

5

See T.F., 58 ECAB 128 (2006) (a medical report is of limited probative value on a given medical question if it is
unsupported by medical rationale).
6

See 5 U.S.C. § 8123(a).

7

Appellant may submit evidence or argument with a written request for reconsideration to OWCP within one
year of this merit decision pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R. §§ 10.605 through 10.607.
8

20 C.F.R. § 501.2(c); James C. Campbell, 5 ECAB 35 (1952).

4

ORDER
IT IS HEREBY ORDERED THAT the January 7, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: January 5, 2012
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

